 Case 2:19-cv-00159-JTN-MV ECF No. 7 filed 09/06/19 PageID.21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


RICHARD J. HILL,

          Plaintiff,                          Case No. 2:19−cv−159

    v.

JUSTIN WONCH, et al.,

          Defendants.
                                        /

                                 CLERK'S NOTICE
The clerk's office has reviewed the following recent filing and notifies the filer
as follows:
TO: Phillip Benjamin Toutant
RE: Summons Returned Executed (ECF No. 6)
REASON FOR NOTICE: The signature represented on the document does
not match the login name under which it was electronically filed.
RECOMMENDED ACTION: None. However, if attorney Karl Numinen would
like to be added to the case, Karl Numinen should enter an appearance,
under his own login.

INFORMATION FOR FUTURE REFERENCE: Local Civil Rule 5.7(e)
requires the identity of the registered attorney submitting the electronically
filed document be reflected at the end of the document by means of an
"s/[attorney's name]" block showing the attorney's name, followed by the
attorney's business address, telephone number, and e−mail address.
For further assistance, please contact the ECF Help Desk at
ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
456−2206.


                                            CLERK OF COURT

Dated: September 6, 2019            By:      /s/ S. Kivela
                                            Deputy Clerk
